FILED IN
DATE: FEB. 23, 2015                                                                                  14th COURT OF APPEALS
                                           NOTICE OF APPEALS                                            HOUSTON, TEXAS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                          3/4/2015 6:20:25 PM
TO:         14TH COURT OF APPEALS                                                                    CHRISTOPHER A. PRINE
                                                                                                              Clerk


From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2013-05124B                                  334TH DISTRICT COURT

VOLUME               PAGE                  OR      IMAGE # 63039636

DUE DATE: 03-2-15                                  ATTORNEY TBN #00783581

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH


DATE ORDER SIGNED:              10-29-14

MOTION FOR NEW TRIAL/REQUEST FOR FINDINGS OF FACT; DATE: FILED NONE

REQUEST TRANSCRIPT DATE FILED                       NONE

NOTICE OF APPEAL DATE FILED                        02-20-15

NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED:          YES           NO         IMAGED FILED:           YES         NO


CODES FOR NOTICE OF APPEAL: BC , C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                              By: /s/PHYLLIS WASHINGTON
                                                                     PHYLLIS WASHINGTON, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card            Revised 01-18-2013
JURN7 (NSA#)    JUSTICE INFORMATION MANAGEMENT SYSTEM       FEB 25, 2015(C1)
INT6510                    CIVIL CASE INTAKE                OPT: _____ - INT
                         GENERAL PARTY INQUIRY              PAGE:    1 -    1

CASE NUM: 201305124B_ PJN> __ TRANS NUM: _________ CURRENT COURT: 334 PUB? _
CASE TYPE: DAMAGES (OTH)                    CASE STATUS: ACTIVE
STYLE: VICNRG LLC (A TEXAS LIMITED LIABI VS FCSTONE, LLC
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY  ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00004-0001 DEF          FCSTONE GROUP INC
_     00003-0001 DEF          FCSTONE TRADING LLC
_     00002-0001 DEF          FCSTONE, LLC
_     00001-0001 PLT 08014500 VICNRG LLC (A TEXAS LIMITED LI    GLASSER, MARK




==> (4) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP